Citation Nr: 1446968	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-10 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative changes of the cervical spine (also claimed as arthritis and a neck condition).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative changes of the thoracolumbar spine (also claimed as arthritis and a back condition).  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) with fibrothorax of the left lung (also claimed as asbestosis, tumor).  

4.  Entitlement to service connection for degenerative changes of the cervical spine (also claimed as arthritis and a neck condition).  

5.  Entitlement to service connection for degenerative changes of the thoracolumbar spine (also claimed as arthritis and a back condition).  

6.  Entitlement to service connection for arthritis of the left foot (claimed as arthritis).  

7.  Entitlement to service connection for arthritis of the right foot (claimed as arthritis).  

8.  Entitlement to service connection for arthritis of the left ankle (claimed as arthritis).  

9.  Entitlement to service connection for arthritis of the right ankle (claimed as arthritis).  

10.  Entitlement to service connection for arthritis of the left knee (claimed as arthritis).  

11.  Entitlement to service connection for arthritis of the right knee (claimed as arthritis).  

12.  Entitlement to service connection for arthritis of the left hand and fingers (claimed as arthritis).  

13.  Entitlement to service connection for arthritis of the right hand and fingers (claimed as arthritis).  

14.  Entitlement to service connection for arthritis of the left wrist (claimed as arthritis).  

15.  Entitlement to service connection for arthritis of the right wrist (claimed as arthritis).  

16.  Entitlement to service connection for arthritis of the left elbow (claimed as arthritis).  

17.  Entitlement to service connection for arthritis of the right elbow (claimed as arthritis).  

18.  Entitlement to service connection for arthritis of the left shoulder (claimed as arthritis).  

19.  Entitlement to service connection for arthritis of the right shoulder (claimed as arthritis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to January 1970.  

These matters come to the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a February 2011 decision of the RO in Huntington, West Virginia.  

The Board will briefly clarify the procedural history.  A June 1970 RO decision first denied service connection for back and neck conditions.  Thereafter, an August 1986 decision first denied service connection for a left lung condition due to asbestos exposure.  A subsequent May 2009 decision of the St. Petersburg RO denied reopening of the Veteran's claims of service connection for a neck condition, a back condition, and COPD, in addition to denying his additional arthritis-related claims in the first instance.  Thereafter, RO decisions in July 2009 and July 2010 continued the previous denials regarding the Veteran's arthritis claims.  The Board notes that the Veteran's July 2010 notice of disagreement (NOD) was submitted following the July 2010 RO decision; however, as the Veteran continued to submit statements and evidence, and each of the RO decisions in July 2009 and July 2010 was issued within one year of the previous decision, the Board has identified the May 2009 RO decision as the decision currently on appeal with regard to the Veteran's arthritis-related claims.  Additionally, a subsequent February 2011 RO decision denied reopening of the Veteran's claim of service connection for COPD, and this was followed by a timely NOD and substantive appeal with regard to that issue.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records, including VA treatment records and a July 2014 Appellant's Brief, maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The issues of entitlement to service connection for degenerative changes of the cervical spine (also claimed as arthritis and a neck condition) and degenerative changes of the thoracolumbar spine (also claimed as arthritis and a back condition) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A June 1970 RO decision denied entitlement to service connection for back and neck conditions.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the June 1970 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claims of entitlement to service connection for back and neck conditions and raises a reasonable possibility of substantiating the claims.  

3.  A May 2009 RO decision denied entitlement to service connection for COPD with fibrothorax of the left lung.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

4.  Evidence received since the May 2009 RO decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for COPD with fibrothorax of the left lung and, therefore, does not raise a reasonable possibility of substantiating the claim.  

5.  Arthritis of the left foot did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service, to include receipt of adenovirus vaccination.  

6.  Arthritis of the right foot did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service, to include receipt of adenovirus vaccination.  

7.  Arthritis of the left ankle did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service, to include receipt of adenovirus vaccination.  

8.  Arthritis of the right ankle did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service, to include receipt of adenovirus vaccination.  

9.  Arthritis of the left knee did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service, to include receipt of adenovirus vaccination.  

10.  Arthritis of the right knee did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service, to include receipt of adenovirus vaccination.  

11.  Arthritis of the left hand/fingers did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service, to include receipt of adenovirus vaccination.  

12.  Arthritis of the right hand/fingers did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service, to include receipt of adenovirus vaccination.  

13.  Arthritis of the left wrist did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service, to include receipt of adenovirus vaccination.  

14.  Arthritis of the right wrist did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service, to include receipt of adenovirus vaccination.  

15.  Arthritis of the left elbow did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service, to include receipt of adenovirus vaccination.  

16.  Arthritis of the right elbow did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service, to include receipt of adenovirus vaccination.  

17.  Arthritis of the left shoulder did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service, to include receipt of adenovirus vaccination.  

18.  Arthritis of the right shoulder did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service, to include receipt of adenovirus vaccination.  


CONCLUSIONS OF LAW

1.  The June 1970 RO decision denying entitlement to service connection for back and neck conditions is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence sufficient to reopen the previously denied claims of entitlement to service connection for back and neck conditions has been added to the record.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The May 2009 RO decision denying entitlement to service connection for COPD with fibrothorax of the left lung is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

4.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for COPD with fibrothorax of the left lung has not been added to the record.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

5.  The criteria for service connection for arthritis of the left foot have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

6.  The criteria for service connection for arthritis of the right foot have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

7.  The criteria for service connection for arthritis of the left ankle have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

8.  The criteria for service connection for arthritis of the right ankle have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

9.  The criteria for service connection for arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

10.  The criteria for service connection for arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

11.  The criteria for service connection for arthritis of the left hand/fingers have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

12.  The criteria for service connection for arthritis of the right hand/fingers have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

13.  The criteria for service connection for arthritis of the left wrist have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

14.  The criteria for service connection for arthritis of the right wrist have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

15.  The criteria for service connection for arthritis of the left elbow have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

16.  The criteria for service connection for arthritis of the right elbow have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

17.  The criteria for service connection for arthritis of the left shoulder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

18.  The criteria for service connection for arthritis of the right shoulder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided notice regarding the necessity of new and material evidence to reopen the Veteran's claims regarding back, neck, and COPD conditions in letters sent to the Veteran in June 2008, October 2008, and August 2010.  A May 2008 notice letter provided notice to the Veteran regarding his claim of entitlement to service connection for arthritis, and a subsequent September 2009 notice letter clarified that the claimed left ear condition would be bifurcated to encompass tinnitus and left ear hearing loss, as reported in the Veteran's August 2009 Notice of Disagreement (NOD).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records, and associated these records with the claims file.  

The Veteran has reported receiving disability for his neck and back conditions, and the claims file contains an August 2010 inquiry from VA to the Social Security Administration (SSA) which reflects that the Veteran's disability claim was denied; therefore, the record indicates that there are existing Social Security Administration (SSA) disability records that have not been obtained, and the Board herein remands the Veteran's claims of entitlement to service connection for degenerative changes of the cervical spine (also claimed as arthritis and a neck condition) and degenerative changes of the thoracolumbar spine (also claimed as arthritis and a back condition) to obtain any outstanding SSA disability records.  See 38 C.F.R. § 3.159(c)(2); Hayes v. Brown, 9 Vet. App. 67 (1996).  

However, a remand to obtain SSA disability records is not required with regard to the Veteran's remaining claims on appeal.  The Veteran specifically reported that he was on disability for neck and back conditions; thus, there is no indication that the SSA records are relevant to the remaining claims on appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran was afforded a VA joints and spine examination in May 2010.  The Board finds the examination and resulting opinion to be adequate as the examiner considered the Veteran's relevant medical history, reviewed the claims file, provided sufficiently detailed descriptions of the claimed disabilities, and provided a rationale to support the opinion provided.  

The Board notes that the Veteran has not been afforded a VA examination in connection with the application to reopen the claim for service connection for COPD with fibrothorax of the left lung; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, new and material evidence has not been received regarding this claim; thus, a VA examination is not warranted.  

Additionally, the Board notes that the Veteran has not been afforded VA examinations with regard to his service connection claims for arthritis of the feet, ankles, knees, hands/fingers, wrists, and elbows; however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The record in this case is negative for any indication, other than the Veteran's own assertions, that his arthritis disabilities of the feet, ankles, knees, hands/fingers, wrists, and elbows are associated with his active service, and he is not competent to provide an etiological opinion regarding complex musculoskeletal disabilities.  Indeed, conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  

Thus, the Board finds that although there is evidence of arthritis of the feet, ankles, knees, hands/fingers, wrists, and elbows, there is insufficient indication that the disabilities may be associated with the Veteran's active service.  The Board additionally finds that the record contains sufficient evidence to make a decision on the claim without resort to VA examination.  Consequently, a VA examination as to the etiology of the Veteran's arthritis of the feet, ankles, knees, hands/fingers, wrists, and elbows is not warranted, even under the low threshold of McLendon.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.  Hence, no further notice or assistance to the Veteran is required and appellate review may proceed without prejudice to the Veteran.  


II.  New and Material Evidence  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  


II.A.  New and Material Evidence - Neck and Back Conditions

The Veteran's claims of entitlement to service connection for neck and back conditions were denied in a June 1970 RO decision.  At that time, the RO found that the Veteran injured his neck and back in a car accident in December 1968, just prior to entering active service, and those injuries were not aggravated by his service.  Moreover, a March 1970 VA examination found no current neck or back disability; hence, the claim was denied.  Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the June 1970 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013).  Since the prior final June 1970 RO decision, relevant evidence added to the record includes the following: VA treatment records and private treatment records documenting treatment for a cervical spine (neck) disorder and a thoracolumbar spine (back) disorder, a May 2010 VA examination, and lay statements of the Veteran.  

This evidence is new and material as it was not of record at the time of the last decision and it relates to a material element of each of the claims for service connection for neck and back conditions.  As the information submitted since the last final decision constitutes new and material evidence, the claims of entitlement to service connection for neck and back conditions must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


II.B.  New and Material Evidence - COPD  

The Veteran's claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) with fibrothorax of the left lung (also claimed as asbestosis, tumor) was last denied in a May 2009 RO decision which found there was no new and material evidence received to reopen the claim, which was previously denied in an August 1986 RO decision for lack of a nexus.  Following the May 2009 RO decision, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the May 2009 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Since the prior final May 2009 RO decision, relevant evidence added to the record includes the Veteran's August 2010 lay statement.  

As stated above, the Veteran was provided with an August 2010 notice letter regarding his request to reopen his previously denied claim for COPD with fibrothorax of the left lung (also claimed as asbestosis, tumor).  The Veteran did not respond to the letter, and no new evidence regarding the claim has been received.  

The Veteran's August 2010 lay statement is not new evidence.  Rather, it is cumulative in nature, as it simply reiterates his prior contention that he has a lung condition due to asbestos exposure during service.  While the Board is sympathetic to the Veteran, such evidence cannot be considered new or material as it was of record at the time of the last decision and it does  not relates to a material element of each of the claim for service connection for COPD with fibrothorax of the left lung.  As the information submitted since the last final decision does not constitute new and material evidence, the claim of entitlement to service connection for COPD with fibrothorax of the left lung (also claimed as asbestosis, tumor) is not reopened and the claim is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Service Connection - Arthritis of the Feet, Ankles, Knees, Hands/Fingers, Wrists, Elbows, and Shoulders

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for arthritis of the feet, ankles, knees, hands/fingers, wrists, elbows, and shoulders.  

Service treatment records do not document any in-service complaints or treatment related to the Veteran's claimed arthritis of his feet, ankles, knees, hands/fingers, wrists, elbows, or shoulders.  The Veteran's August 1968 enlistment examination documents a normal clinical examination with a notation documenting full range of motion of the right shoulder, which was identified as a stable joint, and not considered disabling.  A concurrent report of medical history contains the Veteran's report of good health and his denial of all listed health conditions, including paralysis, "trick" foot, recurrent back pain, locked or "trick" shoulder or elbow, arthritis, bone deformity, or swollen or painful joints; the physician's notation within the report also documents a prior sprain of the Veteran's right shoulder in April 1968, prior to active service, with no residuals.  

The July 1969 clinical record and consultation sheet, discussed in detail above, did not document any injury or disability of the Veteran's feet, ankles, knees, hands/fingers, wrists, elbows, or shoulders.  Upon separation from active service in December 1969, the Veteran was examined and a clinical examination of systems was normal.  

A private examination in April 1997 documents that x-rays of the Veteran's hands and shoulders were negative.  The Veteran reported a recent diagnosis of carpal tunnel syndrome, and the physician found definite carpal tunnel on the right side.  

VA treatment records from September 2001 contain results of a bone scan which found mild arthritic/degenerative changes in the Veteran's fingers, wrists, elbows, shoulders, knees, ankles, and feet.  

The May 2010 VA examination discussed above also addressed the Veteran's claimed shoulder condition.  At that time, the Veteran reported arthritis of multiple joints caused by an adenovirus vaccination during active service.  He complained of bilateral shoulder pain for at least twenty years, worse on his right side and exacerbated by cold weather.  He also complained of stiffness and weakness, but denied flare-ups, instability, heat, redness, subluxation, or dislocation.  He reported taking medication for the pain, but denied the use of any assistive devices.  Upon physical examination, the examiner found no gross deformity of the shoulders, with some tenderness to palpation over the right anterior glenohumeral joint.  He diagnosed bilateral shoulder strain and opined that it is less likely as not that the Veteran's claimed shoulder condition is the result of participation in the medical research project of the live adenovirus vaccine study shown during active duty.  He reported that there is no known association between vaccination and the development of osteoarthritis.  The Veteran does not have a history of inflammatory arthritis, and no record of joint complaints while on active duty.  Therefore, the examiner found no association between the claimed shoulder and the Veteran's active service.  

The Board affords great probative weight to the May 2010 VA examiner's opinion, which is based upon a review of the Veteran's medical history, is factually accurate, fully articulated, and supported by sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. 295.  

Notably, the record is absent for any competent evidence of a nexus between diagnosed arthritis of the Veteran's fingers, wrists, elbows, shoulders, knees, ankles, and feet, and the Veteran's active service.  The only evidence offered of a nexus to the Veteran's service are his lay assertions that his arthritis is related to his active service, including an adenovirus vaccination he received during active service.  The Board acknowledges that the Veteran is competent to report his observable symptoms such as pain in his joints.  See Layno, 6 Vet. App. at 470.  Moreover, service treatment records confirm that the Veteran did receive an adenovirus vaccine during his active service.  However, the Board finds that the Veteran, as a layperson with no demonstrated medical knowledge or expertise, is not competent to provide a nexus opinion regarding his claimed arthritis conditions and his active service, to include receipt of adenovirus vaccine.  See Jandreau, 492 F.3d at 1376-77.  The most probative evidence regarding a potential nexus is the May 2010 VA examiner's opinion which weighs against the Veteran's claims.  

Moreover, there is no evidence of record that the Veteran had degenerative arthritis of the fingers, wrists, elbows, shoulders, knees, ankles, or feet during active service, or within one year of separation from active service, such that the presumptive provisions regarding service connection for chronic diseases are inapplicable.  38 C.F.R. § 3.307, 3.309.  

As such, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for arthritis of the fingers, wrists, elbows, shoulders, knees, ankles, and feet.  There is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for degenerative changes of the cervical spine (also claimed as arthritis and a neck condition) ); the request to reopen the previously denied claim is granted.  

New and material evidence has been received to reopen a claim of entitlement to service connection for degenerative changes of the thoracolumbar spine (also claimed as arthritis and a back condition) ); the request to reopen the previously denied claim is granted.  

New and material evidence has not been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) with fibrothorax of the left lung (also claimed as asbestosis, tumor); the request to reopen the previously denied claim is denied.  

Service connection for arthritis of the left foot is denied.  

Service connection for arthritis of the right foot is denied.  

Service connection for arthritis of the left ankle is denied.  

Service connection for arthritis of the right ankle is denied.  

Service connection for arthritis of the left knee is denied.  

Service connection for arthritis of the right knee is denied.  

Service connection for arthritis of the left hand and fingers is denied.  

Service connection for arthritis of the right hand and fingers is denied.  

Service connection for arthritis of the left wrist is denied.  

Service connection for arthritis of the right wrist is denied.  

Service connection for arthritis of the left elbow is denied.  

Service connection for arthritis of the right elbow is denied.  

Service connection for arthritis of the left shoulder is denied.  

Service connection for arthritis of the right shoulder is denied.  


REMAND

A remand is required in this case for additional development regarding the Veteran's claims of entitlement to service connection for degenerative changes of the cervical spine (also claimed as arthritis and a neck condition) and degenerative changes of the thoracolumbar spine (also claimed as arthritis and a back condition).  Specifically, a remand is required to obtain any potentially relevant Social Security Administration (SSA) disability records.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A September 1998 letter from a private physician reports that the Veteran is in receipt of "Social Security Disability" benefits.  VA treatment records document that in March 2009, the Veteran reported he was disabled since 1997 due to an on-the-job injury.  Additionally, in September 2009, the Veteran reported that he was on disability due to his neck and back.  Finally, an August 2010 inquiry from VA to SSA reflects that the Veteran's disability claim was denied.  

VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records associated with an SSA claim, even a claim that is denied as the Veteran's, could contain information regarding the Veteran's service connection claims for his neck and back; therefore, there is a reasonable possibility that they may be relevant to those claims.  See id.  As such, the AOJ must contact the SSA to obtain a complete copy of the Veteran's application for SSA benefits and all adjudications for SSA disability benefits regarding the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain a complete copy of any application and related records underlying any adjudication for SSA disability benefits regarding the Veteran.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if such records are not available.  

2.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for degenerative changes of the cervical spine (also claimed as arthritis and a neck condition) and degenerative changes of the thoracolumbar spine (also claimed as arthritis and a back condition).  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and an opportunity to respond.  Thereafter, return those matters to the Board, if otherwise in order.  






(CONTINUED ON THE FOLLOWING PAGE)


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


